Citation Nr: 1032855	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  06-18 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder.

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for Hepatitis C.

4.  Entitlement to service connection for a neck disorder.

5.  Entitlement to service connection for a left shoulder 
disorder.

6.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The Veteran appellant had active service in the United States 
Navy from September 1965 to March 1969, including two tours in 
Vietnam.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the above 
Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that the appellant's VA medical records include 
diagnoses of mood disorder, depression, substance abuse, and 
personality disorder.  The U.S. Court of Appeals for Veterans 
Claims,  in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam), a case in which various psychiatric diagnoses had been 
rendered, pointed out that the Court's previous decision in 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (which essentially 
held that a lay claimant cannot competently provide medical 
evidence) cuts both ways, so that a lay claimant cannot be held 
to a narrowly claimed diagnosis - one he is incompetent to render 
when determining what his actual claim may be.  The Court found 
that VA should have considered alternative current conditions 
within the scope of the filed claim, and that diagnoses which 
arise from the same symptoms for which the claimant was seeking 
benefits do not relate to entirely separate claims not yet filed.  
Rather, such diagnoses should have been considered to determine 
the nature of the claimant's current condition relative to the 
claim he did submit.  Thus, this appellant's claim for 
psychiatric disability should not be strictly limited to 
depression, and other relevant psychiatric diagnoses should be 
considered on remand.

The appellant initially requested a Board hearing at the RO in 
his March 2007 VA Form 9.  However, prior to the hearing being 
scheduled, in a written statement submitted in May 2007, he 
withdrew his request for hearing. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant 
when further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred; this case is remanded to the 
AMC/RO for action as described below.

Review of the appellant's service medical records reveals that he 
reported ear, nose, and throat problems on his July 1965 report 
of medical history.  He also reported experiencing hay fever.  
The associated report of medical examination included a notation 
of "mild seasonal atopy".  His post-service private medical 
records, dated in 1998 and 2002, include diagnoses of acute 
sinusitis and allergic rhinitis.  His VA treatment records, dated 
in March 2007, include a diagnosis of allergic rhinitis.  

A veteran is presumed in sound condition except for defects noted 
when examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service and was not 
aggravated by service will rebut the presumption of soundness.  
38 U.S.C.A. § 1111.  A pre-existing disease will be considered to 
have been aggravated by active service where there is an increase 
in disability during service, unless there is a specific finding 
that the increase in disability is due to the natural progression 
of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA General Counsel determined that the 
presumption of soundness is rebutted only where clear and 
unmistakable evidence shows that the condition existed prior to 
service and that it was not aggravated by service.  The General 
Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the 
burden of showing the absence of aggravation in order to rebut 
the presumption of sound condition.  See also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. 
App. 116, 123-30 (2003).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

In this case, the RO has not determined whether there is clear 
and unmistakable evidence that an allergic disorder or a sinus 
disorder pre-existed the appellant's entry into active military 
service in September 1965.  The RO also has not determined 
whether, if any such condition did pre-exist service, there is 
clear and unmistakable evidence that the pre-existing disorder 
was not aggravated to a permanent degree in service beyond that 
which would be due to the natural progression of the condition.

The RO has not obtained a medical opinion addressing these 
questions.  The duty to assist also requires medical examination 
when such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In addition, the 
appellant has not been advised as to the evidentiary burden 
placed upon him in a case in which the presumption of soundness 
has been rebutted.  Readjudication on remand should reflect 
consideration of this theory, as well as all other applicable 
theories.

In the appellant's VA Form 21-527, submitted in March 2008, he 
stated that he had applied for Social Security Administration 
(SSA) benefits in July 2003.  An August 2003 VA treatment note 
also reflects that the appellant was seeking SSA benefits.  The 
appellant has indicated that he was seeking SSA benefits based on 
depression and his neck, shoulder and back problems.  No SSA 
records are in the claims file.

The appellant underwent a VA Agent Orange examination in October 
2003.  The examiner noted that he had been diagnosed with 
Hepatitis C in January 2000, and that he had been treated by VA 
for this condition.  The report of the April 2005 VA liver 
examination indicates that his Hepatitis C virus (HCV) infection 
had been diagnosed at a VA hospital in 1999.  But no VA records 
dated prior to 2003 have been associated with the claims file.  
In addition, the appellant reported having sustained a separation 
of his left shoulder in 1983, and he reported being in multiple 
motor vehicle (truck) accidents.  No associated records are in 
the claims file.

VA is, therefore, on notice of records that may be probative to 
the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA 
has a responsibility to obtain records generated by Federal 
government entities that may have an impact on the adjudication 
of a claim.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 
2010); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, in order to 
fulfill the duty to assist, all of the appellant's SSA and VA 
medical records, as well as all pertinent private records, should 
be obtained and associated with the claims file.

The appellant is currently service-connected for tinnitus, 
hearing loss, diabetes mellitus, hypertension, and erectile 
dysfunction (ED).  Review of his VA treatment records reveals 
that he had worries and anxieties related to his health 
situation.  When a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to determine 
whether service connection can be established on a another basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  
In this case, there is no indication that the RO considered any 
application of the theory of secondary service connection, under 
38 C.F.R. § 3.310, to the question of whether any of the 
appellant's current psychiatric pathology is causally or 
etiologically related to any service-connected disability.  
Further development of the medical evidence relating to secondary 
service connection is necessary, and adjudication on this basis 
is therefore indicated.

In Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found 
that the Board may not rely on its own lay opinion when provided 
with a medical opinion which does not clearly address the 
relevant facts and medical science.  The appellant was afforded a 
VA liver examination in April 2005, and the examiner rendered a 
negative opinion as to the etiology and onset of his HCV 
infection.  However, the examiner never explained the clinical 
significance of the genotype of 1b for the appellant's HCV 
infection, or how that genotype might reflect the origin and 
onset date of the infection.  On remand, such an opinion should 
be obtained.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from invoking 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to 
assist includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual case.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has 
stated that the Board's task is to make findings based on 
evidence of record - not to supply missing facts.  Beaty v. 
Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the 
Board is inadequate to render a fully informed decision, a remand 
to the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the claims 
on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements and the development of all potentially relevant 
evidence as to all issues on appeal, this case is REMANDED to the 
AMC/RO for the following:

1.  Assure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A, the implementing regulations found at 
38 C.F.R. § 3.159, and any other applicable legal 
precedent has been completed.

2.  Contact the appellant to obtain the names and 
addresses of all VA, private, or other government 
health care providers and treatment centers where 
he has been treated for any claimed condition 
since 1969.  After securing the necessary 
release(s), obtain those records that have not 
been previously secured.  In particular, obtain 
the records from the appellant's 1999-2000 VA 
diagnosis and treatment of HCV infection, as well 
as the reports from all liver biopsies and HCV 
genotyping.

3.  Contact the Social Security Administration to 
obtain all the medical records associated with 
the Veteran's initial application for benefits, 
as well as any SSA Administrative Law Judge (ALJ) 
decision along with the associated List of 
Exhibits, as well as copies of all of the medical 
records upon which any further decision 
concerning the appellant's entitlement to 
disability benefits was based.  Associate those 
records with the claims file.

4.  To the extent there is an attempt to obtain 
any of these records that is unsuccessful, the 
claims file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of the 
negative results and be given opportunity to 
secure the records.

5.  After completing any additional notification 
and/or development action deemed warranted by the 
record, schedule the appellant for a VA 
psychiatric evaluation to determine the nature, 
onset date and etiology of any current 
psychiatric or psychological pathology.  The 
examiner is to determine whether any such current 
psychiatric pathology is linked to the 
appellant's active service, as well as whether 
any portion of the appellant's current 
psychiatric pathology is related to a service-
connected disability.  The claims file must be 
made available to the examiner for review in 
connection with the examination.  All necessary 
special studies or tests, including psychological 
testing and evaluation such as the Minnesota 
Multiphasic Personality Inventory (MMPI), are to 
be accomplished if deemed necessary.  An opinion 
in response to the questions below should be 
obtained even if the appellant does not 
report for the examination.

The examiner, after examination of the appellant 
and review of his entire medical history, to 
include in-service and post-service medical 
reports, should provide an opinion as to the 
diagnosis and etiology of any psychiatric 
disorder found.  The examiner should also 
reconcile all psychiatric diagnoses documented in 
the appellant's records and provide a current 
psychiatric diagnosis.  The psychiatrist should 
also offer an opinion as to the onset date of the 
appellant's psychiatric condition(s), if any.  If 
the examiner finds that a psychiatric disorder is 
etiologically related to service, to the extent 
possible, the psychiatrist should indicate the 
historical degree of impairment due any 
psychiatric disorder found to be related to 
service, as opposed to that due to other causes, 
if any, such as other psychiatric disorders, 
personality defects, substance abuse, and/or non-
service-connected physical disabilities.

In particular, the examiner should offer an 
opinion, with degree of medical probability 
expressed, as to whether the etiology of the 
appellant's psychiatric disorder(s) is (are) 
attributable to, or related to, any disease or 
incident suffered during his active service, any 
disease or incident suffered prior to service, 
any disease or incident suffered after service, 
or to a combination of such causes or to some 
other cause or causes.  

The examiner should identify all mental disorders 
which have been present, and distinguish 
conditions which are acquired from conditions 
which are of developmental or congenital origin, 
if any.  The opinion should reflect review of 
pertinent material in the claims file.  The 
psychiatrist should integrate the previous 
psychiatric findings and diagnoses with current 
findings to obtain a true picture of the nature 
of the Veteran's psychiatric status.  If there 
are different psychiatric disorders, the examiner 
should reconcile the diagnoses and should specify 
which symptoms are associated with each of the 
disorders.  

Specifically, the examiner must address the 
questions of:

a.  Whether the appellant's current 
psychiatric pathology is causally or 
etiologically related to his period of 
military service or to some other cause or 
causes.  (It is not necessary that the exact 
causes - other than apparent relationship to 
some incident of service - be delineated.);

b.  Whether the appellant's current 
psychiatric pathology is related to symptoms 
or signs he may have had in service 
(September 1965 to March 1969);

c.  Whether the appellant's current 
psychiatric pathology is related to symptoms 
and signs that may have occurred within one 
year after his service separation in March 
1969; and 

d.  Whether any portion of the appellant's 
current psychiatric pathology is related to 
any service-connected disability (tinnitus, 
hearing loss, diabetes, hypertension and 
ED), including by way of aggravation.

In assessing the relative likelihood as to origin 
and etiology of the conditions specified above, 
the examiner should apply the standard of whether 
it is at least as likely as not (i.e., to at 
least a 50-50 degree of probability) that the 
claimed disorder is causally or etiologically 
related to the Veteran's active service, or 
whether such a causal or etiological relationship 
is unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

Note:  As used above, the term "at least as 
likely as not" does not mean merely within the 
realm of medical possibility, but rather that the 
weight of medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation as 
it is to find against it.

Note:  The term "aggravation" in the above 
context refers to a permanent worsening of the 
underlying condition, as contrasted to temporary 
or intermittent flare-ups of symptomatology which 
resolve with return to the baseline level of 
disability.

If any opinion and supporting rationale cannot be 
provided without invoking processes relating to 
guesses or judgment based upon mere conjecture, 
the physician should clearly and specifically so 
specify in the report, and explain why this is 
so.  In this regard, if the physician concludes 
that there is insufficient information to provide 
an etiologic opinion without result to mere 
speculation, the physician should state whether 
the inability to provide a definitive opinion was 
due to a need for further information (with said 
needed information identified) or because the 
limits of medical knowledge had been exhausted 
regarding the etiology of the appellant's 
psychiatric pathology.  See Jones v. Shinseki, 23 
Vet. App. 382 (2010).

6.  After the above development is completed, 
arrange for the review of the appellant's claims 
file by an otolaryngologist in order to determine 
whether any current allergic rhinitis or sinus 
disorder is attributable to the Veteran's 
military service.  

a.  After reviewing the evidence of record, 
the reviewer should offer opinions as to 
whether the appellant's allergic rhinitis 
and/or sinus disorder pre-existed his entrance 
into active duty in September 1965; and if so, 
whether it is at least as likely as not that 
each pre-existing disorder was aggravated 
(increased in severity beyond the normal 
progression) by any incident of service.

b.  The otolaryngologist should respond to the 
following specific questions and provide a 
full statement of the basis for the 
conclusions reached:

i.  On the basis of the clinical record and 
the known development characteristics of 
the diagnosed allergic rhinitis and/or 
sinus disorder, can it be concluded that 
any such currently diagnosed condition 
existed at the time of appellant's entrance 
onto active duty in September 1965?  The 
reviewer should discuss the July 1965 
notations of mild seasonal atopy.

ii.  When is the first documented record of 
the existence of allergic rhinitis for the 
appellant?  When is the first documented 
record of the existence of a sinus disorder 
for the appellant?  The reviewer should 
discuss the appellant's July 1965 report of 
experiencing hay fever.

iii.  Is the appellant's currently claimed 
sinus condition etiologically related to 
any incident of service, including exposure 
to dust, or is the claimed pathology more 
likely due to some other cause or causes?

iv.  Is any portion of the appellant's 
current allergic rhinitis and/or sinus 
disorder caused by some aggravation of the 
pre-existing seasonal atopy, if any?

c.  In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the reviewer should apply the 
standard of whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that the claimed disorder is 
causally or etiologically related to any 
period of the appellant's service, or whether 
such a causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any such 
conclusion set out in the report.

d.  Note:  The term "aggravation" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

e.  Note:  As used above, the term "at least 
as likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

f.  If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the physician should clearly 
and specifically so specify in the report, and 
explain why this is so.  In this regard, if 
the physician concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the physician should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the appellant's claimed sinus 
pathology.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

g.  If the otolaryngologist determines that an 
examination is needed before the requested 
opinions can be rendered, the AMC/RO should 
schedule the appellant for such an 
examination.

7.  After completing any additional notification 
and/or development action deemed warranted by the 
record, arrange for  review of the Veteran's 
claims file by an appropriately qualified 
physician, such as an orthopedist.  

a.  The purpose of the review is to determine 
the nature, onset date, and etiology of any 
current cervical spine, left shoulder and 
lumbar spine pathology and specifically to 
determine whether current pathology is linked 
to the appellant's service.

b.  After reviewing the evidence of record, 
the reviewer should offer opinions as to 
whether the appellant's current neck, left 
shoulder and low back disorders are related to 
his active military service.  The reviewer 
should respond to the following specific 
questions and provide a full statement of the 
basis for the conclusions reached:  

i.  The reviewer should list and discuss all 
documented neck, left shoulder, and low back 
injuries.  The reviewer should also discuss 
what diffuse idiopathic skeletal 
hyperostosis (DISH) is and whether or not 
the appellant has this condition.

ii.  On the basis of the clinical record and 
the known development characteristics of the 
diagnosed neck, left shoulder and low back 
disorders, can it be concluded that any such 
currently diagnosed pathology existed at the 
time of appellant's separation from service 
in March 1969?  The reviewer should discuss 
imaging results from 1969 to the present, as 
well as the appellant's description of his 
in-service injuries.

iii.  When is the first documented record of 
the existence of a neck injury for the 
appellant?  When is the first documented 
record of the existence of a left shoulder 
injury for the appellant?  When is the first 
documented record of the existence of a low 
back injury for the appellant?

iv.  Is the appellant's currently claimed 
neck disorder etiologically related to any 
incident of service, or is the claimed 
cervical pathology more likely due to some 
other cause or causes?

v.  Is the appellant's currently claimed 
left shoulder disorder etiologically related 
to any incident of service, or is the 
claimed pathology more likely due to some 
other cause or causes?

vi.  Is the appellant's currently claimed 
low back disorder etiologically related to 
any incident of service, or is the claimed 
pathology more likely due to some other 
cause or causes? 

c.  In assessing the relative likelihood as to 
origin and etiology of the conditions 
specified above, the reviewer should apply the 
standard of whether it is at least as likely 
as not (i.e., to at least a 50-50 degree of 
probability) that the claimed disorder is 
causally or etiologically related to the 
appellant's active service, or whether such a 
causal or etiological relationship is unlikely 
(i.e., less than a 50 percent probability), 
with the rationale for any such conclusion set 
out in the report.

e.  Note:  As used above, the term "at least 
as likely as not" does not mean merely within 
the realm of medical possibility, but rather 
that the weight of medical evidence both for 
and against a conclusion is so evenly divided 
that it is as medically sound to find in favor 
of causation as it is to find against it.

d.  Note:  The term "aggravation" in the 
above context refers to a permanent worsening 
of the underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

f.  If any opinion and supporting rationale 
cannot be provided without invoking processes 
relating to guesses or judgment based upon 
mere conjecture, the physician should clearly 
and specifically so specify in the report, and 
explain why this is so.  In this regard, if 
the physician concludes that there is 
insufficient information to provide an 
etiologic opinion without result to mere 
speculation, the physician should state 
whether the inability to provide a definitive 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of medical 
knowledge had been exhausted regarding the 
etiology of the appellant's claimed orthopedic 
pathology.  See Jones v. Shinseki, 23 Vet. 
App. 382 (2010).

g.  If the reviewer determines that an 
examination is needed before the requested 
opinions can be rendered, the AMC/RO should 
schedule the appellant for such an 
examination.

8.  Thereafter, arrange for the appellant's 
records to be reviewed by a physician with 
expertise in infectious diseases.  The reviewer 
should be provided with the appellant's claims 
file, including any records obtained pursuant to 
the above development, to include a copy of this 
remand.  The reviewer should render an opinion as 
to the etiology and onset date of the appellant's 
HCV infection.  

The reviewer must list and discuss all documented 
risk factors for the appellant; the reviewer 
should rank order the documented risk factors 
relative to the probability that any current 
confirmed HCV infection is etiologically related 
to the risk factor.  In particular, the reviewer 
should address the appellant's pre-service 
tattoos, his service activities in Vietnam, his 
post-service alcohol and substance abuse, his 
medical and dental history and his social/sexual 
history.  The review should also address the 
significance of the 1b genotype of the 
appellant's HCV infection vis-à-vis the source of 
the infection and the onset date of the 
infection, with citation to the literature as 
needed.

Specifically, the reviewer is requested to 
provide an opinion as to whether any currently 
documented HCV infection is related to the 
appellant's period of military service from 
September 1965 to March 1969.  The basis of the 
opinion should be included in the document 
containing the opinion.

If a physical examination or additional history 
is needed before an opinion can be rendered, the 
AMC/RO should arrange for said examination to 
occur.

If any opinion and supporting rationale cannot be 
provided without invoking processes relating to 
guesses or judgment based upon mere conjecture, 
the physician should clearly and specifically so 
specify in the report, and explain why this is 
so.  In this regard, if the physician concludes 
that there is insufficient information to provide 
an etiologic opinion without result to mere 
speculation, the physician should state whether 
the inability to provide a definitive opinion was 
due to a need for further information (with said 
needed information identified) or because the 
limits of medical knowledge had been exhausted 
regarding the etiology of the appellant's HCV 
infection.  See Jones v. Shinseki, 23 Vet. App. 
382 (2010).

9.  After completing any additional notification 
and/or development action deemed warranted by the 
record, the AMC/RO should again review the 
record, including any newly acquired evidence, 
and re-adjudicate the issues on appeal.  The 
AMC/RO should ensure that direct, presumptive, 
aggravation, and secondary theories of service 
connection are considered.

10.  If any benefit sought on appeal remains 
denied, the appellant and his representative must 
be provided a Supplemental Statement of the Case 
(SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the evidence 
and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An 
appropriate period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination without 
good cause may include denial of the claim.  38 C.F.R. §§ 3.158 
and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The appellant need take no action unless otherwise 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of 
the Board of Veterans' Appeals is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2009).

